In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

********************     *
HEATHER LAVAYEN, on behalf of
                         *
G.R.C., a minor          *                         No. 15-1247V
                Petitioner,
                         *                         Special Master Christian J. Moran
                         *
v.                       *                         Filed: March 9, 2017
                         *
SECRETARY OF HEALTH      *                         Stipulation; diphtheria-tetanus-
AND HUMAN SERVICES,      *                         acellular pertussis (“DTaP”) vaccine;
                         *                         meningococcal (“MCV”) vaccine;
                         *                         chronic inflammatory demyelinating
                         *                         polyneuropathy (“CIDP”)
                         *
             Respondent. *
******************** *

Dianna L. Stadelnikas, Maglio Christopher and Toale, Sarasota, FL, for Petitioner;
Ann D. Martin, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                             UNPUBLISHED DECISION1

       On March 9, 2017, the parties filed a joint stipulation concerning the petition
for compensation filed by Heather Lavayen on behalf of her daughter, G.R.C., on
October 26, 2015. In her petition, petitioner alleged that the diphtheria-tetanus-
acellular pertussis (“DTaP”) and/or meningococcal (“MCV”) vaccines, which are
contained in the Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), and
which G.R.C. received on August 5, 2014, caused G.R.C. to suffer chronic
inflammatory demyelinating polyneuropathy (“CIDP”). Petitioner further alleges
that G.R.C. suffered the residual effects of this condition for more than six months.


       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
Petitioner represents that there has been no prior award or settlement of a civil
action for damages on behalf of G.R.C. as a result of her condition.

       Respondent denies that the vaccine(s) caused G.R.C. to suffer CIDP or any
other injury or her current condition.

      Nevertheless, the parties agree to the joint stipulation, attached hereto. The
undersigned finds said stipulation reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein.

     Damages awarded in that stipulation, which represent all damages that
would be available under 42 U.S.C. § 300aa-15(a), include:

            a. A lump sum of $6,000.00, which amount represents compensation
               for past unreimbursable expenses, in the form of a check payable
               to petitioner, Heather Lavayen;

            b. A lump sum of $50,000.00 in the form of a check payable to
               petitioner as guardian/conservator of G.R.C.’s estate; and

            c. An amount sufficient to purchase the annuity contract described
               in paragraph 10 of the attached stipulation.

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 15-1247V according to this decision
and the attached stipulation.2

        Any questions may be directed to my law clerk, Dan Hoffman, at (202) 357-
6360.

        IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master


        2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2